Exhibit 10.8

 

LOGO [g107849ex10_40.jpg]   

25134 Rye Canyon Loop

Suite 300

Valencia, CA 91355

Main: (661) 775-5300

Fax: (661) 775-2081

www.mannkindcorp.com

March 11, 2016

Juergen Martens

4444 Jardin Street

Irving, Texas 75038

Re: Separation Agreement

Dear Juergen:

This letter sets forth the terms of the separation agreement (the “Agreement”)
that MannKind Corporation (the “Company”) is offering to you to aid in your
employment transition.

1. Separation. Your employment with the Company will continue through no later
than March 18, 2016, which will become your employment termination date (the
“Separation Date”).

2. Accrued Salary and Paid Time Off. Upon your Separation Date, the Company will
pay you all accrued salary, and all accrued and unused paid time off earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You will receive these payments regardless of whether you enter
into this Agreement.

3. Severance Benefits. You will be paid the severance benefits described in this
Section 4 (the “Severance Benefits”), provided that, on or within twenty-one
(21) days from the Separation Date, you sign, date, and return to the Company,
the General Release of Claims (the “General Release”) attached hereto as Exhibit
A, and allow it to become effective in accordance with its terms. The Severance
Benefits are as follows:

(a) Cash Severance Payment. Continuation of your annual base salary as of the
Separation Date for a period of twelve (12) months (the “Severance Period”).

(b) COBRA Coverage. If you timely elect continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any state
equivalent, for yourself and your covered dependents under the Company’s group
health plans following the Separation Date, then the Company shall pay the
premiums for such health care coverage (such payments, the “COBRA Premiums”)
necessary to continue your health insurance coverage in effect for yourself and
your eligible dependents on the Separation Date until the earliest of (i) the
close of the Severance Period, (ii) the expiration of your eligibility for
continuation coverage under COBRA, and (iii) the date when you become eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (i) through (iii), the “COBRA Payment Period”). If you become
eligible for coverage under another employer’s group health plan or otherwise
cease to be eligible for COBRA coverage during the period provided in this
section, you must



--------------------------------------------------------------------------------

March 11, 2016

Juergen Martens

Page Two

 

immediately notify the Company of such event, and the Company’s obligation to
pay COBRA Premiums on your behalf shall cease. In addition, during the COBRA
Payment Period, to the extent permitted under the terms of the applicable plans,
the Company will pay for continued additional health coverage (such as
Exec-U-Care), life, accidental death and disability and other insurance programs
for you and your family members, if applicable, to the extent such programs
existed on the Separation Date (such additional coverage, the “Supplemental
Coverage”). Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that its payment of the COBRA Premiums or,
as applicable, the premiums for the Supplemental Coverage on your behalf would
result in a violation of applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then in lieu of paying such
premiums on your behalf, the Company will pay you on the last day of each
remaining month of the COBRA Payment Period a cash payment equal to the amount
of such premiums for that month on a post-tax basis, which payment shall be
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to the
expiration of the COBRA Payment Period prior to the end of the Severance Period.
Such Special Severance Payment shall end on the earlier of (x) the date on which
you commence other employment and (y) the close of the Severance Period.

(c) Equity Acceleration. The vesting of each of your time-based RSUs and Options
will be accelerated such that you will become vested in those RSUs and Options
that would have vested during the Severance Period had you remained an employee
of the Company through such date. Please note that your vested Option shares
will be exercisable pursuant to the terms of the Plans and applicable grant
documents, which typically provide that vested Options may be exercised during a
specified period that commences on the Separation Date.

4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, you will not receive and you
are not entitled to receive from the Company any additional compensation
(including base salary, bonus, or incentive compensation), severance, or
benefits prior to, on, or after the Separation Date, including, but not limited
to the Executive Severance Agreement between you and the Company dated
October 10, 2007. For clarity, if all other Senior Executives employed by the
Company do not receive an annual bonus for work performed in 2015, you shall not
be entitled to receive such a bonus. In addition, if one or more Senior
Executives receives additional equity awards prior to the Separation Date as
part of a retention or long-term incentive program, you will not be eligible to
receive any such equity awards.

5. Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse such
expenses pursuant to its regular business practice. If you are required to
travel before or during the Transition Period to discharge your duties, then you
shall be subject to the same travel expense guidelines as apply to Executive
Leadership Team members.



--------------------------------------------------------------------------------

March 11, 2016

Juergen Martens

Page Three

 

6. Return of Company Property. By the Separation Date, you shall return to the
Company all Company documents (and all copies or reproductions thereof) and
other Company property within your possession or control, including, but not
limited to, Company hardcopy and electronic files, email, notes, drawings,
records, reports, studies, compilations of data, business plans and forecasts,
proposals, agreements, financial and operational information, sales and
marketing information, research and development information, product and
prototype information, personnel information, specifications, computer-recorded
information, tangible property and equipment including, but not limited to,
credit cards, entry cards, identification badges, keys, computing and
communication devices; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions or
embodiments thereof, in whole or in part). Your timely return of all such
Company documents and other property is a condition precedent to your receipt of
the benefits provided under this Agreement; provided that you are permitted to
retain copies of any agreement that you signed with the Company (after leaving
with the Company the original or another copy, if you do not possess the
original). Your return of property and information shall include return of a
copy of any Company information stored on any personal computing device, and
deletion of all such information from your personal devices without retention of
any copy or embodiment; and you agree to permit the Company to inspect any such
device, if there is a reasonable basis to suspect that you retained any such
documents, to ensure that such return and deletion of information has taken
place.

7. Proprietary Information Protection and Assignment of Rights to Work Product.
You acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information and Inventions Agreement. You further agree
that, both during and after your employment, you will make no use or disclosure
of any Company proprietary or confidential information unless specifically
authorized in writing by a Company officer. You hereby assign to the Company all
right, title, and interest you may have in any and all inventions, developments,
concepts, methods, trade secrets, intellectual property, or other work product
developed or obtained by you during your employment with the Company that
relates to any actual or anticipated line of business, product, service, or
activity of the Company, or your performance of services for the Company, or was
produced on Company time or equipment.

8. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

9. Nondisparagement. Both parties agree not to disparage the other party and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, provided that a party may respond accurately and fully to any
inquiry to the extent required by legal process.



--------------------------------------------------------------------------------

March 11, 2016

Juergen Martens

Page Four

 

10. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11. Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in the
Los Angeles, California area, in accordance with JAMS’ then-applicable
arbitration rules, which appear at the following link:
http://www.jamsadr.com/rules-comprehensive-arbitration/. The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding.
You will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall bear JAMS’ arbitration fees and administrative
costs. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

12 Miscellaneous. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including, but not limited to, your employment
offer letter, Executive Severance Agreement and Employee Proprietary Information
and Inventions Agreement (insofar as it may be inconsistent with this
Agreement). This Agreement may not be modified or amended except in a written
agreement signed by both you and a duly authorized officer of the Company. If
any provision of this Agreement (including, but not limited to, the Employee
Proprietary Information and Inventions Agreement, incorporated by reference
herein) becomes or is declared illegal, unenforceable or void, this Agreement
shall continue in full force and effect, and said provision shall be deemed
modified and enforceable consistent with the intent of the parties insofar as
possible under applicable law. This Agreement will be construed and enforced in
accordance with the laws of the State of California without respect to conflicts
of law principles. Any ambiguity in this Agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this Agreement
must be in writing and shall not be deemed a waiver of any successive breach.
This Agreement may be executed in counterparts and facsimile signatures will
suffice as original signatures.



--------------------------------------------------------------------------------

March 11, 2016

Juergen Martens

Page Five

 

If this Agreement is acceptable to you, please sign below on or within fourteen
(14) calendar days and then promptly return the fully signed original to me. The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.



--------------------------------------------------------------------------------

March 11, 2016

Juergen Martens

Page Six

 

We wish you the best in your future endeavors.

Sincerely,

 

MANNKIND CORPORATION By:   /s/ Matthew Pfeffer  

Matthew Pfeffer

Chief Executive Officer

Exhibit A – General Release of Claims

 

UNDERSTOOD AND AGREED: /s/ Juergen Martens Juergen Martens

Date:   March 11, 2016



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(To be signed on or within 21 days after the Separation Date.)

In consideration for the various benefits provided to me by MannKind Corporation
(the “Company” pursuant to my Separation Agreement with the Company dated
March 11, 2016 (the “Agreement”), I agree to the terms below.

I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act, the California Family Rights Act or otherwise) in connection with my work
with the Company; and I have not suffered any injury or illness in connection
with my work with the Company for which I have not already filed a claim.

I hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, arising from or in any way related to events, acts, conduct, or
omissions occurring prior to and including the time I sign this Separation Date
Release (the “Release”). This general release includes, but is not limited to:
(1) all claims arising from or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), ERISA, the
California Fair Employment and Housing Act (as amended), the California Labor
Code (as amended), and the California Family Rights Act.

I am not releasing: (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which cannot be waived as a
matter of law; (iii) any rights I have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv) any rights I have pursuant to
my Separation Agreement with the Company dated March 11, 2016. In addition,
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other analogous federal or state
government agency, except that I acknowledge and agree that I hereby waive my
right to any monetary benefits in connection with any such claim, charge or
proceeding.

 

B-1



--------------------------------------------------------------------------------

I also acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“Release ADEA Waiver”). I also acknowledge
that the consideration given for the Release ADEA Waiver is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my release
and waiver herein does not apply to any rights or claims that arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke it (by sending written revocation directly to the
Company’s Chief Executive Officer); and (e) the Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release (the “Release Effective Date”).

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.

 

By:       Juergen Martens

Date:    